Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites:
“having first anode and cathode ports and opposite second anode and cathode ports, configured to operate alternately: in electrolysis cell mode in which it is suitable for receiving water to be electrolyzed at the first anode port and for supplying oxygen to the second anode port and hydrogen to the second cathode port, and in fuel cell mode, in which it is suitable for receiving hydrogen at the second anode port and oxygen at the second cathode port and for supplying water to the first cathode port; further recites…comprising a primary anode and a primary cathode separated by a primary proton-exchange membrane, the primary anode, being configured to carry out an oxidation of the water originating from the first anode port and an oxidation of the hydrogen originating from the second anode port, and the primary cathode, being configured to carry out a reduction of protons, and a reduction of oxygen originating from the second cathode port; further… comprising a secondary anode being configured to carry out an oxidation of hydrogen originating from the primary anode and an oxidation of hydrogen originating from the second anode port, and the secondary cathode being connected to the primary cathode and to the second cathode port, and being configured to carry out a reduction of protons and a reduction of oxygen originating from the second cathode port.”
	The limitations listed above are interpreted as functional limitations because the language “configured to” and “suitable for” indicate the function of the components. For example, “the primary anode” is claimed as “being configured to carry out an oxidation of the water originating from the first anode port and an oxidation of the hydrogen origination from the 
Further, the examiner directs Applicant to MPEP 2114 II: Manner of operating the device does not differentiate apparatus claim from the prior art. “Apparatus claims cover what a device is, not what a device does.” In this case, the functional limitations listed above recite the manner in which the claimed apparatus is intended to be employed, but the functional limitations do not differentiate the claimed apparatus from the prior art apparatus having the structural limitations of the claim.
It is noted, that these claims are interpreted in view of what is known in the field of endeavor. In particular, the recited claim language (especially the words that are bolded) do not provide any thing other than would be different from the claimed structure. The claimed structural pieces (i.e. in the EC mode- the anode port for supplying oxygen to another anode port and hydrogen to a cathode port). Here, that’s what the anode and cathode do in the EC mode of a reversible electrochemical system and these parts are necessary to carry out in EC mode. The claimed structural pieces (i.e. FC mode- receiving  hydrogen at the anode port and oxygen at the cathode port and supplying waster to the cathode port). Again, that’s what the anode port and cathode port do in FC mode in a  reversible electrochemical system and these parts are necessary to carry out in a fuel cell. 
With regard to the anode and cathode ports, the claim does not appear to include any structural limitations not linked to functional language for other components in the claim.


Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. Claims 1-13 are pending in this application. Claims 1, 6 and 10-13 are rejected under 35 U.S.C. §102(a)(2) over US 2003/0091880 (Joos). Under 35 U.S.C. 103, Claims 2-4 are rejected over Joos in view of US 20020172844 (Ito), and Claim 5 is rejected over Joos and Ito in view of US 5376470 (Sprouse). 
First, Applicant argues, Joos is not configured to operate alternatively. Remarks 2.The system shown in Fig. 2a has a fuel cell 20 and an electrolyzer 30 that each only operate as a fuel cell and an electrolyzer, respectively. Examiner disagrees. Joos teaches in [ 0049-0051], Joos discusses general flows of the various fluids may be reversed as between the fuel cell and electrolyte modes; alternatively, or as well, for some modes of operation, while flow directions for a fluid may be the same in both electrolyzer and fuel cell modes, the flow direction could be different from that described. Accordingly, the ports can be identified, more generically as follows. First, on the end plate 70 for the electrolyzer portion 30, the ports 60, 62 and 63 can be considered as a first electrolyzer cathode port 60, a first gas bypass port 62 and a first electrolyzer anode port 63. The port 62 is designated as a “bypass port”, since the oxidant is considered to “bypass” the active area of the electrolyzer cells. For the end plate 80, the ports 50, 51, 52 and 53 can be considered as: a first fuel cell cathode port 50; a third fuel cell cathode port 51; a first fuel cell cathode port 52; and a first coolant port 53; the port 51 is designated as a third port, as it is, in some senses, optional depending upon the configuration for extracting hydrogen during electrolysis, and the designation of the second port is reserved for the hydrogen or cathode port at the other end of the fuel cell portion.
Thus, Joos discloses the instant claim referring to configured to operate alternatively. Remarks 2-3.



Applicant argue, the electrolyzer 30 does not oxidize hydrogen originating from the second anode port, i.e., the fuel cell 20. Remarks 4. As noted, the ports are configured such, that they are capable of performing the said functions, and are reversible in either mode. Thus Joos inherently teaches oxidation of hydrogen can occur by the anode of the electolyzer 30. 
The primary cathode is configured to carry out a reduction of oxygen originating from the second cathode port. Joos teaches that the air enters from air inlet 62, not from the second cathode port of the fuel cell 20. Lastly, Joos does not disclose a primary cathode which reduces oxygen originating from the second cathode port of the fuel cell 20. Applicant is also point to [0043], which teaches Three inlets are provided on one end of each bipolar plate 21, 22 respectively for hydrogen, air or oxygen, and a coolant, usually water. On the opposite end of each bipolar plate 21, 22, three corresponding outlets are provided. These inlets and outlets, in known manner, include openings extending through the bipolar plates 21, 22, so that, in a complete fuel cell stack with many individual fuel cells, the ports align to form continuous supply ducts for the various fluids.
Joos, [0048] teaches, it is to be understood that the relative position sequence of the anode and cathode bipolar plates in either fuel cell portion or electrolyzer portion may be different and this will not affect the operation of the regenerative fuel cell system of the present invention. In other words, the bipolar plate immediately adjacent the separator plate 40 in the fuel cell portion 20 may be either an anode bipolar plate or a cathode bipolar plate. Likewise, the bipolar plate immediately adjacent the separator plate 40 in the electrolyzer portion 30 may be either an anode bipolar plate or a cathode bipolar plate.
The various ports for fuel cell and electrolyzer portions 20, 30 have been described above as being, an “inlet” and “outlet”. However, it is to be appreciated that in general flows of 
In the following description of the operation of the fuel cell portion 20 and the electrolyzer portion 30, the previous designations “inlet” and “outlet” are used. However, it will be appreciated that, as mentioned, in some applications, it may be desirable to reverse the flows. Reversing flows will have implications for heat transfer as between the fuel cell and the electrolyzer portions 20, 30 and this will need to be taken into account in determining desirable flow directions.
Lastly, Applicant argues with respect to the dependent claims that they depend from claim 1, and that they recite additional limitations which in combination with the limitations of claim 1, are not disclosed nor suggested in the art of record (see Remarks, page 4). This is not considered persuasive. The dependent claims are not allowable by virtue of their dependency, as claim 1 is not allowable. Further, the dependent claims are rejected by the prior art as discussed in the Final rejection mailed December 17, 2020 and Applicant has not presented any specific arguments to the subject matter of the dependent claims to point out how they are distinct from the prior art. Thus, these arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729